United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3157
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Tommie Lee Thompson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                              Submitted: May 3, 2018
                                Filed: May 7, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Tommie Lee Thompson appeals the sentence the district court1 imposed upon
him after it revoked his supervised release. Thompson’s counsel has moved for leave

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
to withdraw and has filed a brief challenging the substantive reasonableness of
Thompson’s sentence.

      Upon careful review, we conclude that the sentence was not substantively
unreasonable. See United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008)
(reviewing the substantive reasonableness of a post-revocation sentence under an
abuse-of-discretion standard); see also United States v. Petreikis, 551 F.3d 822, 824
(8th Cir. 2009) (applying a presumption of substantive reasonableness to a post-
revocation, within-Guidelines-range prison sentence). Accordingly, we affirm the
judgment and grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-